DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claim 20 is objected to because of the following informalities: “an voltage over the membrane” in line 23 should be amended to -a voltage over the membrane-.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-3, 5-11 and 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites the limitation “wherein a production rate of new pores is enhanced in a non-linear manner…” in lines 19-22 which renders the claim indefinite because it is unclear whether this further limits the functionality of the asymmetric balanced waveform, merely states a result of the variable current density, or limits functionality of the electroporation generator to be controlled in the claimed manner. For purposes of examination, this will be treated as further limiting the functionality of the asymmetric balanced waveform. Amending the claim from “and wherein a production rate of new pores is enhanced in a non-linear manner” to -and wherein the asymmetric balanced waveform is further configured to provide a production rate of new pores that is enhanced in a non-linear manner- is suggested to clarify this in the claim. 
The term "enhanced in a non-linear manner" in line 20 of claim 1 is a relative term which renders the claim indefinite. The term "enhanced" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 13 is rejected as being indefinite under substantially similar rationale as that applied to claim 1.
Claim 20 recites the limitation "the thickness of the membrane" in line 23.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-3, 5-11 and 14-19 are rejected as being dependent upon an indefinite base claim.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 6-7, 13-14 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Paul et al. (US 20120059255) (“Paul”) (Cited in IDS) in view of Kreindel (US 20150073401) (Cited in IDS).
Regarding claim 1, Paul teaches an electroporation therapy apparatus (see Figs. 1 and 5B-5D), comprising: an electroporation generator (see computer system 32 and associated systems 22, 24, and 26; Fig. 1), wherein the generator is configured to output a waveform (see [0045] and [0047]) to a medical device (see Figs. 5B-5D) comprising an electrode assembly having a plurality of electrode elements (see electrodes 741-74n), wherein the electroporation generator is further configured to receive a signal for identifying which pairs of the plurality of electrode elements have electrical characteristics indicative of contact with a target tissue when the target tissue is energized with an excitation signal (see [0041]-[0044]), and wherein the electroporation generator is configured to use an energization strategy to energize the at least one of the pairs of electrode elements identified as having contact with the target tissue with the waveform (see [0041] and [0045]). However, Paul fails to teach the use of an asymmetric balanced waveform as claimed.
Kreindel teaches an electroporation therapy apparatus, comprising: 
an electroporation generator (controller 20, see [0030]-[0031]), wherein the electroporation generator is configured to output an asymmetric balanced waveform (see [0032], Fig. 2) to a medical device (as shown in Fig. 1) comprising an electrode assembly having a plurality of electrode elements (see 12 and 13, Fig. 1), 

wherein the first current is greater than the second current and wherein the second time is greater than the first time (see [0032] and Fig. 2, this current relationship is considered inherent based upon the amplitudes shown in Fig. 2 since resistance would be constant at the output), and 
wherein the asymmetric balanced waveform is configured to irreversibly electroporate a target tissue (see [0009] and [0025]) non-linearly as a function of a variable current density imposed on the target tissue from the first and second currents over the first and second times to enhance the irreversible electroporation (the waveform disclosed by Kriendel is considered to inherently possess this effect when applied to tissue by virtue of the changing current amplitudes during the first and second times as defined above). Therefore, it would have been obvious to one of ordinary skill in the art before the time of filing to have modified the electroporation generator as taught by Paul to use the asymmetric balanced waveform as taught by Kreindel to perform ablations, the motivation being to significantly reduce or diminish electrical shocking while providing efficient non-thermal cell apoptotic destruction (see Kreindel [0008] and [0010], see also [0023]). The combination of Paul in view of Kreindel fails to specifically address a production rate of new pore being enhanced in a non-linear manner when a time duration of a transmembrane voltage is reduced by a factor of 2 and an amplitude of the transmembrane voltage is multiplied by a factor of 2, however, 
Regarding claim 2, Kreindel further teaches wherein the first positive phase and the first negative phase comprises a cycle and wherein the electroporation generator is configured to output a plurality of cycles to the target tissue (“train of cycles”; [0012]).
Regarding claim 6, Kreindel further teaches wherein a combined area of each positive phase and each negative phase in each of the plurality of cycles is near zero (see [0032], since the positive and negative areas of each polarity are equal, they cancel each other out for a net area of zero).
Regarding claim 7, Kreindel further teaches wherein the plurality of cycles is configured to apply an applied current function to the target tissue (see [0042]).
Regarding claims 13-14 and 17-18, Kreindel teaches similar limitations as discussed above in the rejection of claims 1-2 and 6-7 (see also motivation to combine for Kreindel for claim 1).
Regarding claim 19, Kreindel further teaches wherein the electroporation generator is configured to calculate an asymmetric balanced waveform to minimize a neurostimulation of the target tissue (“minimizing electrical shocking effect”; [0010], [0032]).

Claims 3, 5 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Paul in view of Kreindel and in further view of Arena et al. (US 20120109122) (“Arena”) (cited in IDS).
Regarding claims 3, 5 and 15-16, Paul in view of Kreindel teaches all the limitations of claims 2 and 14 for which claims 3 and 15 are dependent upon, respectively. However, Paul in view of Kreindel fails to teach inserting a latency period between the first positive phase and the first negative phase and between each of the plurality of cycles, and wherein the latency period between each of the plurality of cycles is less than 0.5 seconds.
Arena teaches generation of an electroporation waveform (see Figs. 2 and 15A-C) wherein the waveform generated has a latency period both between positive and negative pulses to protect the MOSFETs from ringing (as shown in Figs. 15A-C, specifically H-FIRE (250 kHz, delay); [0028], [0085]-[0086], [0116]) as well as a latency period between cycles (as shown in Fig. 2, ~1 second; [0012]). Therefore, it would have been obvious to one of ordinary skill in the art before the time of filing to have modified the waveform generation as taught by Paul in view of Kreindel with the MOSFETs and delays between positive and negative phases as taught by Arena, the motivation being to provide switching between the positive and negative phases of the waveform and protecting the MOSFETs from damage caused by ringing (see Arena [0107] and [0116]). Paul in view of Kreindel and Arena fails to specifically teach a latency period of less than 0.5 seconds, however it would have been obvious to one having ordinary skill in the art before the time of filing to optimize the delay between cycles for the particular tissue and/or treatment in light of Arena (see Arena [0012], Fig. 2), since it has been held that where the general conditions of a claim are disclosed in the prior art, In re Aller, 105 USPQ 233.

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Paul in view of Kreindel and in further view of Long et al. (US 20140052126) (“Long”).
Regarding claim 8, Paul in view of Kreindel teaches all the limitations of claim 7 for which claim 8 is dependent upon, however Paul in view of Kreindel fails to teach applying a current function comprising a value of 0.5 Volts.
Long teaches a method of electroporation (see [0033]) and further teaches that manifestation of the electroporation phenomenon occurs from 0.5 V to 1 V (see [0034]). Therefore, it would have been obvious to one having ordinary skill in the art before the time of filing to optimize the applied current function to be at 0.5 Volts in light of Long (see citations to Long above), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claims 9 and 10, Paul in view of Kreindel teaches all the limitations of claim 7 for which claim 8 is dependent upon, however Paul in view of Kreindel fails to teach wherein the electroporation generator is configured to receive a signal indicative of a tissue state and further configured to calculate the asymmetric balanced waveform using the received signal.
Long teaches a method of electroporation (see [0033]) including sensing the force with which the electrodes penetrate the tissue as an indicator of the density of the 
Regarding claim 11, Paul in view of Kreindel teaches similar limitations as discussed above in the rejection of claim 19.
Response to Arguments
Applicant's arguments filed 19 May 2021 have been fully considered but they are not persuasive.
Regarding Applicant’s arguments directed to the combination of Paul in view of Kreindel failing to teach or suggest the newly added language as required by claims 1 and 13 with regard to the production rate of new pores being enhanced in non-linear manner (see Remarks pgs. 9-10), the Examiner respectfully disagrees. The Examiner contends that the asymmetric balanced waveform as taught by Paul in view of Kriendel is considered capable of creating the effect of a production rate of new pores that is enhanced in a non-linear manner when a time duration and amplitude of the transmembrane voltage are modified in the claimed manner since the applied combination otherwise teaches the structural aspects of the asymmetric balanced waveform. Additionally, it is noted that the claim does not include limitations that require that the system actually control the asymmetric balanced waveform to produce a .
Allowable Subject Matter
Claim 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: The closes prior art of record, Paul et al. (US 20120059255), Kreindel (US 20150073401), and Harvey et al. (US 20070010737), fails to reasonably teach or suggest the equation for determining whether neurostimulation will occur as required by claim 20 when considered in combination with the additional elements of the claim. Harvey teaches use of a model for prediction of neurostimulation including the integral of an electric field over time (see Harvey [0034]), however fails to provide for the additional elements of the equation as required by claim 20.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Zhang et al. (US 20080058706) teaches that applied voltage and duration of a voltage pulse both influence the degree of histological changes when using electroporation (see [0123]).
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN W COLLINS whose telephone number is (408)918-7607.  The examiner can normally be reached on M-F 9 AM-5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the 

/S.W.C./Examiner, Art Unit 3794                                                                                                                                                                                                        
          /JAYMI E DELLA/          Primary Examiner, Art Unit 3794